PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/019,814
Filing Date: 27 Jun 2018
Appellant(s): SCALZO et al.



__________________
Michael J. Mlotkowski
Reg. No. 33,020
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 1, 2021 and the corrected appeal brief filed June 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
It should be noted that Appellant does not address or correct claims 1 and 13 to address the 112b rejections of the claims.  Thus, the rejection has been maintained as no action regarding this rejection has been taken by Appellant at this time.
Rejection under 35 U.S.C. 103
The Appellant argues that the specific prior art of Huang (US 2006/0271020 A1) does not qualify as analogous art to the presently claimed device and method. Appellant specifically argues that Huang does not satisfy either tests for analogous art. Appellant argues that the prior art is not within the field of endeavor as the present claims are directed to wound treatment. Appellant further argues that the prior art of Huang is not “reasonably pertinent” to the particular problem being addressed- wound treatment- by the instant invention.
However, the Examiner respectfully disagrees with Appellant. In response to applicant's argument that Huang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art of Huang is within the field of endeavor as the instant invention because the instant invention and Huang are both medical devices applied to the skin to deliver a medically useful agent to an area of the skin when heat is applied to the medically useful agent via a heating element (Huang Figures 9 and 10, [0083-0084]). It is to be noted that ‘a medically useful agent’ which directly related to the wound treatment via the device is understood in the art as any 
The Appellant argues that the prior art of Augustine (US 6406448 B1) warns against the use of temperatures greater than 38°C out of concern for damaging the affected area of skin, wherein a skilled artisan would not have been motivated to modify the art of Augustine with Huang. Specifically, Appellant argues that Augustine teaches away from the presently claimed system and related method.
The Examiner respectfully disagrees with the Appellant. The prior art of Augustine warns against the use of infrared lamps which operate in excess of 200°C, which would lead to tissue damage of the wound area (Augustine- [Col 6, lines 26-32]). The comparison of the application of heat to increase ambient temperature by 2-10°C as taught by Huang (Huang- [0084]) and the increase of heat to above 200°C of the infrared lamps as taught by Augustine is improper as the method of heating is vastly different between the devices and related methods of both prior art. In addition, Augustine teaches that their invention operates at low temperatures to about 38°C (Augustine- [Col 6, lines 26-27]). The heating of the wound area of Huang teaches application of a 2-10°C increase in ambient skin temperature, which is relatively minimal when compared to the indicated teaches of Augustine regarding damage due to heat lamps. Thus, the teaching of Huang to modify the art of Augustine is understood to be proper. It is also noted that the claim limitations of “such as at a temperature from about 40°C to about 80°C” within the independent claims remain rejected under 112b for indefinite claim language and have not been addressed by the Appellant. 
The Appellant argues that the prior art of Huang does not teach “a medically useful agent” as recited in the independent claims 1 and 13 of the instant invention. Appellant further argues that solvent which evaporates when the drug formulation of Huang is heated, is specifically not “a medically useful agent” as intended by [0038] of the instant invention’s specification.
The Examiner respectfully disagrees with the Applicant. As recited, the limitation of “a medically useful” agent is broadly construed within the art to be any substance which aids in treatment. The prior art of Huang teaches drug formulations which are comprised of a solvent and active agent mixture (Huang- [0029, 0060]). The specific solvents and active agents as taught by Huang are conventionally understood within the art to be capable of treatment of an affected area, thus are understood to be “medically useful agent(s)”. In the prior art of Huang, of the drug formulation, only the solvent evaporates such that it meets the claim limitations of evaporating or subliming at the instantly claimed temperature range. However, because the solvent is a composition of the drug formulation, it is considered to also be a “medically useful agent”. The Appellant does not claim the specific medically useful agent within the independent claims. Later in dependent claims 8-9, the medically useful agent is specified (i.e., claim differentiation). Even then, the prior art of Huang teaches the active agent being an antimicrobial as instantly claimed in the dependent claims (Huang- [0060]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TRISHA TALAPATRA/Examiner, Art Unit 3786 
July 28, 2021                                                                                                                                                                                                 
Conferees:
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786           
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.